 
 
I 
108th CONGRESS
2d Session
H. R. 3951 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Hayes introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to require notification to Congress and the public when waivers to certain domestic source requirements are made, and for other purposes. 
 
 
1.Amendments to domestic source requirements 
(a)NoticeSection 2533a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(k)Notification Required When Exceptions AppliedFunds appropriated or otherwise available to the Department of Defense may not be used to enter into a contract to procure an item described in subsection (b) pursuant to an exception in this section (as set forth in subsections (c) through (h)) until— 
(1)a notification of the intent to apply such exception is submitted to Congress and posted on the website maintained by the General Services Administration known as FedBizOpps.gov (or any successor site); and 
(2)a period of 15 days has expired after the date on which such notification is so submitted and published.. 
(b)Clothing Materials and Components CoveredSubsection (b) of section 2533a of title 10, United States Code, is amended in paragraph (1)(B) by inserting before the semicolon the following: and the materials and components thereof.   
 
